Wood, J., (after stating the facts). There is nothing in the record proper to show error in the judgment of the circuit court. The record recites that the court found from the ‘1 pleadings and the evidence in the cause.” There was no motion for new trial, no bill of exceptions, no record of the evidence, no agreed statement of facts certified by the judge as the evidence upon which the court based its findings and judgment — -none of the methods required by numerous decisions of this court for preserving and bringing before us matters dehors the record. The presumption, in the absence of a showing to the contrary, is in favor of the judgment. McStea v. Mason, 27 Ark. 395 ; Worthington v. Welch, 27 id. 464 ; Fort Smith v. Yantis, 35 id. 438 ; Turner v. Collier, 37 id. 528 ; State v. Johnson, 38 id. 568 ; Wigley v. State, 41 id. 225 ; Bell v. Welch, 38 id. 139 ; Reid v. Hart, 45 id. 41 ; Riggan v. Wolf, 53 id. 537 ; Newton v. Askew, 53 id. 476 ; St. Francis County v. Lee County, 46 id. 67 ; Hershy v. Baer, 45 id. 240 ; Baltimore &c. R. Co. v. Trustees, 91 U. S. 130. Affirmed.